Exhibit 10.6(c2)
 
AMENDMENT TO
CAPITAL MARKETS INCENTIVE COMPENSATION PLAN
 
The Capital Markets Incentive Compensation Plan (the “Plan”) is hereby amended
as follows:
 
1.           A new Section IV is hereby added to the Plan and shall read as
follows:
 
After calculation of the amount of each bonus pool and the determination of the
amount to be awarded to each participant therein, payment of bonuses under the
Plan will be made as soon as practicable, but except as expressly provided
herein, payment of all bonuses shall be made on or before the 15th day of the
3rd month following the end of the applicable fiscal year of the First Tennessee
Bank National Association (the “Company”).  Notwithstanding the foregoing, to
the extent permissible under Treasury Regulation §1.409A-1(b)(4)(ii), the
payment may be delayed within the discretion of the Company on the following
grounds:
 
A.  It is administratively impracticable to make the payment by the regular
payment date due to unforeseeable reasons;
 
B.  The payment would jeopardize the Company’s ability to continue as a going
concern;
 
C.  The payment is reasonably anticipated not to be deductible under Section
162(m) of the Internal Revenue Code due to circumstances that a reasonable
person would not have anticipated; or
 
D.  Such other grounds as may be from time to time permissible under the
foregoing regulation;
 
Provided, however, any delayed payment shall be made within the period required
under the foregoing regulation.
 
2.           All references herein to Treasury Regulation §1.409A-1(b)(4) shall
be to such regulation as amended from time to time or to any successor
provision.  The foregoing provisions of this Amendment are intended to cause the
Plan to conform with the requirements of a plan providing only for short-term
deferrals as provided in Treasury Regulation §1.409A-1(b)(4), and the provisions
of this Amendment shall be construed in accordance with that intention.  If any
provision of this Amendment shall be inconsistent or in conflict with any
applicable requirements for a short-term deferral plan, then such requirement
shall be deemed to override and supersede the inconsistent or conflicting
provision, and any required provision of a short-term deferral plan that is
omitted from this Amendment shall be incorporated herein by reference and shall
apply retroactively, if necessary, and be deemed to be a part of this Amendment
to the same extent as though expressly set forth herein.  The Company will bear
no responsibility for any determination by any other person or persons that the
terms, arrangements or administration of the Plan has given rise to any tax
liability under Section 409A of the Internal Revenue Code.
 
3.           This Amendment shall take effect as of January 1, 2008 and shall
apply to all bonuses that have not yet been paid under the Plan.
 